Allowance notice 
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/25/2022 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	The instant application is a continuation of 15/967,555, filed 04/30/2018, now U.S. Patent 10,584,374, which is a division of 15/077,182, filed 03/22/2016, now U.S. Patent 9,976,174, claims priority from provisional application 62137600, filed 03/24/2015.

Claim status
4.	In the claim listing of 1/25/22 claims 1-16 and 21-24 are pending in this application and are under prosecution. Claims 1-6, 9, 12, 14-16 and 23 are amended. Claims 17-20 are canceled. New claim 24 has been added. The claim amendments have been reviewed and entered. No new matter has been introduced by the amendments.
5.	The examiner interview filed by the applicant has been acknowledged by the examiner (Remarks pg. 6)
Withdrawn Rejection and Response to the Remarks
6.	The previous rejection under 35 USC 101 as being directed to judicial exception has been withdrawn in view of amendments to claims 1, 2, 4-6, 9, 12, 14-16 and 23 and persuasive arguments made by the applicant that The amended claims are directed to generating a stitched data representation of adjacent images of the microarray and determining the properties or characteristics of the sample by using the stitched data representations using specific components detector assembly and a controller (Remarks pg. 6).

Examiner comment
7.	Claims 1-16 and 21-24 have been renumbered as claims 1-20 and presented in the same order as presented by the applicant.

Conclusion
9.	Claims 1-16 and 21-24 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634